          Case 1:19-cv-00958-NONE-EPG Document 28 Filed 04/30/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MARCOS CASEY GUILLEN, III,                          Case No. 1:19-cv-00958-NONE-EPG (PC)
12                Plaintiff,                             ORDER FOLLOWING INITIAL
                                                         SCHEDULING CONFERENCE
13         v.
                                                         ORDER DIRECTING CLERK TO
14   M. PALMER,                                          SEND PLAINTIFF A COPY OF THE
                                                         ORDER SETTING AN INITIAL
15                Defendant.                             SCHEDULING CONFERENCE (ECF NO.
                                                         11)
16

17          Marcos Casey Guillen, III (“Plaintiff”), is a state prisoner proceeding pro se with this
18   civil rights action. On April 29, 2020, the Court held an Initial Scheduling Conference
19   (“Conference”). Plaintiff telephonically appeared on his own behalf. Counsel Andrea Sloan
20   and Lawrence Bragg telephonically appeared on behalf of Defendant.
21
            As stated on the record at the Conference, IT IS ORDERED that:
22
                1. Plaintiff has thirty days from the date of service of this order to serve
23
                    Defendant’s counsel with his initial disclosures. As discussed in the Court’s
24
                    prior order (ECF No. 11), and further explained during the hearing, Plaintiff
25
                    shall provide Defendant with “[t]he name and, if known, the address and
26
                    telephone number of each individual likely to have discoverable
27
                    information−along with the subjects of that information−that [Plaintiff] may use
28

                                                     1
         Case 1:19-cv-00958-NONE-EPG Document 28 Filed 04/30/20 Page 2 of 2



 1                 to support [his] claims or defenses, unless the use would be solely for
 2                 impeachment.” (Id. at 3). Plaintiff shall also provide Defendant with a
 3                 “copy−or a description by category and location−of all documents,
 4                 electronically stored information, and tangible things that [Plaintiff] has in [his]
 5                 possession, custody, or control and may use to support [his] claims or defenses,
 6                 unless the use would be solely for impeachment.” (Id.)
 7              2. The Clerk of Court is directed to send Plaintiff a copy of the Order Setting an
 8                 Initial Scheduling Conference and Requiring Initial Disclosures and Scheduling
 9                 Conference Statements (ECF No. 11).
10

11   IT IS SO ORDERED.

12
       Dated:     April 30, 2020                               /s/
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
